This is an action to recover damages for personal injuries and property damage sustained in a rear end collision between the automobile of the plaintiff and the bus of the defendants alleged to have been caused by the negligence of the defendants. *Page 803 
We have examined and considered the record and are of the opinion, and so hold, that the judgment as in case of nonsuit upon the defendants' demurrer to the evidence was properly entered.
No new questions of law requiring comment are involved.
Affirmed.